United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2257
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                      Rico Dixon

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Waterloo
                                  ____________

                              Submitted: May 18, 2018
                               Filed: August 9, 2018
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, BEAM and COLLOTON, Circuit Judges.
                              ____________

PER CURIAM.

       Rico Dixon pled guilty to multiple violations of his supervised release and the
district court1 sentenced him to a term of imprisonment of eighteen months. Dixon

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
appeals, claiming that the imposed sentence is substantively unreasonable. We
affirm.

       On June 20, 2016, Dixon began serving the term of supervised release at issue.
Within three months Dixon violated the terms of his release by failing to participate
in substance abuse testing, using cannabinoids, a controlled substance, and failing to
truthfully answer inquiries by his probation officer. On October 7, 2016, the district
court modified Dixon's terms of supervision to include completion of twenty hours
of community service work within sixty days, which Dixon never completed.

       On November 1, 2016, Dixon submitted his monthly report, which
demonstrated that he violated a standard condition of his supervised release when he
quit his job and failed to inform his probation officer. Then, on November 15, 2016,
Dixon's probation officer received notification that Dixon tested "presumptive
positive" for cannabinoids on November 9. Dixon did not return messages or calls
from his probation officer regarding this report, resulting in an additional violation
of "failure to follow USPO instructions." At that same time, the probation officer
received an additional report that Dixon was a "no call, no show" at his scheduled
substance abuse treatment session, also a violation of a special condition of Dixon's
supervised release. Based on these alleged violations, the district court issued a
warrant for Dixon's arrest on November 17, 2016.

       Dixon's whereabouts were unknown until March 22, 2017, when Dixon was
arrested in Chicago, Illinois, for a minor traffic violation. Dixon's travel to Chicago
likewise violated a standard condition of his release. On March 31, 2017, Dixon yet
again tested "presumptive positive" for cannabinoids and he admitted that he last used
marijuana on or around the date of his March 22 arrest. Dixon was detained pending
his revocation hearing, which hearing was postponed three times over two months
because Dixon continued to test positive for marijuana while in custody. Dixon
admitted to all of the violations alleged, which were grade "C" violations. The

                                         -2-
suggested Guidelines range of imprisonment for these violations was three to nine
months and the statutory maximum term of imprisonment was three years. Dixon
urged the court to adopt the Guidelines suggested range, and the government
advocated for a revocation term of eighteen months followed by three years of
supervised release, which the court granted.

       This court reviews the substantive reasonableness of a sentence using a
deferential abuse-of-discretion standard. United States v. Waters, 883 F.3d 1022,
1028 (8th Cir. 2018). "Abuse of discretion occurs if the district court 'fails to
consider a relevant factor that should have received significant weight, gives
significant weight to an improper or irrelevant factor, or considers only the
appropriate factors but commits a clear error [of] judgment in weighing those
factors.'" United States v. Reid, 887 F.3d 434, 438 (8th Cir. 2018) (quoting United
States v. Cook, 698 F.3d 667, 670 (8th Cir. 2012)). "If a district court varies beyond
the Guidelines range, we consider the extent of the variance but 'give due deference
to the district court's decision that the [18 U.S.C.] § 3553(a) factors, on a whole,
justify the extent of the variance.'" Waters, 883 F.3d at 1028 (quoting Ferguson v.
United States, 623 F.3d 627, 631 (8th Cir. 2010)).

       Dixon argues his revocation sentence is unreasonable given that at the time of
his original sentencing he only had a criminal history category I, he successfully
completed a 500-hour-drug-abuse program while in prison, his life is largely
otherwise free of criminal violations, he was honest with the court, and the
transgressions he committed during his supervised release were merely grade "C"
violations. Too, he argues the district court erroneously posited that it had given
Dixon a "break" on previous occasions during his original sentencing and again when
the court reduced Dixon's sentence based on a law change in sentencing calculations.




                                         -3-
       Upon review of the sentencing colloquy, we find no abuse of discretion by the
district court. The district court's sentence reflects its consideration of the many
repeated and serious violations committed by Dixon while on court supervision,
including that he absconded for nearly four months. The court considered the 18
U.S.C. § 3553(a) factors, was knowledgeable of Dixon's history and characteristics
as it had presided over his initial sentencing, and gave a lengthy recitation about
Dixon's repeated violations in this case. United States v. Franklin, 397 F.3d 604, 607
(8th Cir. 2005) ("It also is worth noting that the judge who presided over [the
defendant's] sentencing after revocation of supervised release was the same judge
who imposed [the defendant's] initial sentence; therefore, at the revocation hearing,
the district court was aware of [the defendant's] history and characteristics.").

       The district court noted that it had already attempted to give Dixon community
service hours for prior violations, which Dixon wholly failed to complete and further
persisted in disregarding the law. The district court fully recognized that the imposed
sentence was above the policy statement of the Sentencing Commission but deemed
it necessary given Dixon's violations and the aggravating circumstances including
that he absconded and did not surrender, and tested positive for marijuana for an
inordinately long period of time even after he was arrested. Given Dixon's violations
and his noncompliance with court orders, the district court did not abuse its discretion
in imposing an eighteen month sentence. See United States v. Holt, 890 F.3d 721,
724 (8th Cir. 2018) (upholding the imposition of a twenty-four month sentence
although the Guidelines suggested five to eleven months). The judgment is affirmed.
                        ______________________________




                                          -4-